Name: Commission Regulation (EC) No 220/2002 of 6 February 2002 repealing Regulation (EC) No 2460/2001 relating to the issuing of a standing invitation to tender for the export of barley held by the French intervention agency
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|32002R0220Commission Regulation (EC) No 220/2002 of 6 February 2002 repealing Regulation (EC) No 2460/2001 relating to the issuing of a standing invitation to tender for the export of barley held by the French intervention agency Official Journal L 037 , 07/02/2002 P. 0003 - 0003Commission Regulation (EC) No 220/2002of 6 February 2002repealing Regulation (EC) No 2460/2001 relating to the issuing of a standing invitation to tender for the export of barley held by the French intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) For economical reasons, it is appropriate to repeal the invitation to tender under Commission Regulation (EC) No 2460/2001(5).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2460/2001 is hereby repealed.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 331, 15.12.2001, p. 15.